DETAILED ACTION
	Receipt of Applicant’s Amendment, filed September 29, 2022 is acknowledged.  
Claims 1, 8, 15 and 21-23 were amended.
Claims 7, 14, and 20 were cancelled.
Claims 1-6, 8-13, 15-19, 21-23 are pending in this office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 8-13, 15-19, 21-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

With regard to claims 1, 8, and 15, claim 1 recites “wherein acceptable values in each dimension of the cube set is expressed as selected and unselected terms from at least one of the taxonomies”.  This claim limitation recites new matter that does not appear to be supported by the original specification.
Paragraph [00123] of the original specification recites “The Business Entity or particular Classifier is a “dimension”, in that there are a range of valid values, and the NHVM 406 may be configured to declare that certain values are acceptable, e.g., Asset class should be Equities or Credit”.  Paragraph [00140] recites “the values acceptable in each dimension may be expressed as a set of included or excluded terms from a taxonomy”.  These paragraphs detail how the dimensions of the taxonomies are associated with a set of included or excluded terms from the taxonomy.  These sections of the specification appear to describe how the taxonomy is built and structured.
Paragraph [00170] recites “received input representing selected and unselected terms from a taxonomy”.  Paragraph [00182] further details this aspect of the invention.  Paragraph [0096] recites “build a tree-view user interface (UI) component onto the GUI based on the received input representing selected and unselected terms from a taxonomy”.  Paragraphs [00108], [00170], [00197] further describe this aspect of the invention.  Each paragraph details that the terms are selected/unselected from the already created taxonomy.
One of ordinary skill in the art would identify the recitation of included and excluded term defining the taxonomy as being distinct from the included and excluded term that are used to build the UI.  The instant claim limitations appear conflate the included and excluded terms with the selected and unselected terms from the specification.  There is no support for the selected and unselected terms being expressions of acceptable values in each dimension.
The instant claims require that the UI be built using received input where the user selected and unselected terms from the taxonomy, yet also requires that the selected and unselected terms express the dimensions in the taxonomy.  It is unclear how the user is supposed to select terms from the taxonomy, if the selected terms are supposed to be used to build the taxonomy.  Stated another way, it is unclear how the taxonomy can be built using selected terms, when the terms must be selected from the taxonomy.
For examination purposes this claim limitation has been construed to mean --wherein acceptable values in each dimension of the cube set is expressed as included and excluded terms from at least one of the taxonomies”.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8-13, 15-19, 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

With regard to claims 1, 8, and 15, the claims recite “wherein the metadata includes application data information that comprises information about application data, application authority data that comprises information about data that indicates an application is authoritative, and application data flow information that comprises information about data that flows between applications”.  This claim limitation appears to recite six distinct pieces of information.  Three having unique names “application data information”, “application authority data”, and “application data flow”, and three having the same name, i.e. “information”.  Each unique claim element is expected to have a unique claim label.  This means that each element is expected to have a single unique label, and that each label is expected to refer to a single unique element.  Within the instant claims, a single element (i.e. the application data information) has two distinct labels, “application data information” and “information”.  This is true for the application authority data and the application data flow information.  Three distinct elements all have the same name “information”.  Please note that three apparently distinct data elements are labeled with the same label (i.e. information).  This render the meaning of the claim unclear and indefinite due to antecedent basis issues.  For examination purposes this claim limitation has been construed to mean -- wherein the metadata includes application data information, application authority data, and application data flow information--.

With regard to claims 21-23, Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “authoritative data source” in claims 21-23 is used by the claim to mean “when the node receives data and sends the data to another node for the map for further processing, then recording that node is acting as the ADS for that data,” while the accepted meaning is “ADS is an information technology (IT) term system designers use to identify a system process that ensures the veracity of data sources when a database is created.” The term is indefinite because the specification does not clearly redefine the term.

Claim Objections
Claims 1-6, 8-13, 15-19, 21-23 are objected to because of the following informalities.  Appropriate correction is required.

	With regard to claims 1, 8, and 15, claim 1 recites:
“receiving input for selecting three or fewer dimensions from the cube set to be displayed onto a graphical user interface (GUI) based on the number range; and
	automatically building a tree-view interface (UI) component onto the GUI based on the received input for selecting the three or fewer dimensions from the cube set to be displayed on the GUI based on the number range, wherein the selected and unselected terms from at least one of the taxonomies are represented by the received input for selecting the three or fewer dimensions from the cube set to be displayed on the GUI based on the number range, and where the at least one of the taxonomies corresponds to at least one dimension of the cube set”. (emphasis added)

	The above claim limitation is objected to for multiple reasons:
	First, the above claim limitation appears to recite duplicated claim language (emphasized with italics above).  Repeatedly reciting the same claim limitation makes it difficult to determine the claim meaning, makes the reading cumbersome and increases the likelihood of the reader misunderstanding the claim language.  It is suggested that the claim be amended to remove duplicated limitations.
	Second, the above claim limitation may be reasonably interpreted to mean that the received input comprises a selection of three or fewer dimensions.  This is a reasonably interpretation of the claim language and is highly suggested by the claim language itself.  Such received input is not described by the original specification.  All the recitations of “received input” in the specification are recited as “the received input representation selected and unselected terms from a taxonomy”.  Paragraphs [0096], [0108], and [00182] (non-exhausted list) recites “the received input representing selected and unselected terms from a taxonomy among the created taxonomies corresponding to a dimension”.  It is suggested that the claims be amended to clarify the scope of the received input to be inline with the described invention (i.e. defining that the received input represents selected and unselected terms).
	Third, the recitation of “the selected and unselected terms” does not logically make sense within the claims. Please see the 112a rejection above for more detail regarding the logical inconsistency.  
For examination purposes this claim limitation has been construed to mean:
--receiving input representing selected and unselected terms, wherein the selected and unselected terms correspond to three or fewer dimensions from the cube set, the three or fewer dimensions to be displayed onto a graphical user interface (GUI) based on the number range; and
automatically building a tree-view interface (UI) component onto the GUI based on the received input, and where the at least one of the taxonomies corresponds to at least one dimension of the cube set--.
	
Claim Interpretation
	With regard to claims 1, 8, and 15, the claim recites “trade data”, and “trade concepts”.  These claim limitations appear to be describing the specific type of data upon which the claimed system operates.  The claimed data appears to merely be stored and read/outputted by the device without creating any functional interrelationship. Paragraph [0087] details that the system is not limited to such data types:
“According to exemplary embodiments, the database 312 may be configured to store outputs (e.g., data) from each of a trade capture application system 308(1), a trade confirmation application system 308(2), a trade settlement application system 308(3), and a trade warehouse application system 308(4), but the disclosure is not limited thereto.” (Paragraph [0087] of the original specification)

This paragraph further highlights that ‘trade’ is merely the type of data being read by the disclosed system.  Paragraph [0092] provides further examples, of the trade data merely being the specific type of data being read by the claimed system.  The trade data appears to merely be the specific data received by the system.  Likewise, the trade concepts appear to merely be the type of data that the taxonomies are describing.  These claim limitations have been fully considered, and have been understood to be abstract concepts.  The nature of data does not transform the claimed system, method, or apparatus above what any other type of data would produce.  The functional relationship between the data elements and the device remains the same regardless of the specific data being operated upon.  See MPEP 2111.05.

With regard to claim 1, 8, and 15, the claims recite “wherein the metadata includes application data information that comprises information about application data, application authority data that comprises information about data that indicates an application is authoritative, and application data flow information that comprises information about data that flows between applications” These claim limitations appear to be describing the specific type of data upon which the claimed system operates.  The claimed data appears to merely be stored and read/outputted by the device without creating any functional interrelationship.  There does not appear to be any functionality performed by the claimed device based on the specific type of data.  These claim limitations have been fully considered, and have been understood to be abstract concepts.  The nature of data does not transform the claimed system, method, or apparatus above what any other type of data would produce.  The functional relationship between the metadata and the device remains the same regardless of the specific metadata contents.  The recited claim limitations appear to merely amount to describing the specific data the device operates on.  See MPEP 2111.05.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 7-13, 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Djorgovski [9665988] in view of Gudbjartsson [2004/0153435].

With regard to claim 1 Djorgovski teaches A method for implementing an N-dimensional hypercube visualization module (Djorgovski, Column 9, lines 7-10 “Data visualization systems that can visualize multidimensional data as 3D graphs (i.e. 2D data visualization systems) and methods of generating visualizations of multidimensional data spaces in accordance with a  number of embodiments of the invention can utilize 3D display technologies to address many of the challenges of effective interactive visualization of high-dimensional data”) for automatically displaying a shape as the 3D visualization (Id) of a portion of an N-dimensional hyperspace that a set of N- dimensional hypercube as the high-dimensional data (Id) covers by utilizing one or more processors (Djorgovski, Column 13, lines 25-30; Column 14, lines 37-41) and one or more memories (Djorgovski, Column 14, lines 41 “machine readable instructions stored within the memory 704”), the method comprising: 
	providing a database (Djorgovski, Column 15, lines 6-9 “The multi-dimensional dataset 716 may be locally stored in a file and/or database.  In several embodiments, the multi-dimensional data set 716 is stored remotely (e.g. in a distributed database)”) that stores a plurality of trade data as the dataset (Id; Please see the claim interpretation section above regarding this claim limitation, nevertheless: Djorgovski, Column 25, lines 15 “a set of electronically traded funds”) each of the plurality of trade data associated with a corresponding application (Djorgovski, Column 15, lines 24-28 “As can be readily be appreciated, any of a variety of additional dimensions can be added to the multi-dimensional data by the 3D data visualization application as appropriate to the requirements of a given application”) and including metadata as the importance (Djorgovski, Column 6, lines 7-9 “generating mappings of categorical data dimensions having high importance to a second set of visualization attributes”) describing at least one of the plurality of trade data as the dataset (Djorgovski, Column 15, lines 6-9); 
wherein the metadata include application data information that comprises information about application data (Djorgovski, Column 15, lines 24-28 “As can be readily be appreciated, any of a variety of additional dimensions can be added to the multi-dimensional data by the 3D data visualization application as appropriate to the requirements of a given application”; Please see the claim interpretation section above regarding this claim limitation), application authority data that comprises information about data that indicates an application is authoritative as the importance of a dimension indicates its authority (Djorgovski, Column 6, lines 7-9 “generating mappings of categorical data dimensions having high importance to a second set of visualization attributes”; Please see the claim interpretation section above regarding this claim limitation), and application data flow information that comprises information about data that flows (Djorgovski, Column 14, lines 50 “a network interface 706”) between applications (Djorgovski, Column 15, lines 24-28 “As can be readily be appreciated, any of a variety of additional dimensions can be added to the multi-dimensional data by the 3D data visualization application as appropriate to the requirements of a given application”; Please see the claim interpretation section above regarding this claim limitation);
	creating taxonomies describing trade concepts as dimension category/classification (Djorgovski, Column 6, lines 7-9 “generating mappings of categorical data dimensions having high importance to a second set of visualization attributes”; Column 25, lines 1-7 “automatically detect whether data is numerical or categorical during ingest and enable users to modify data dimension classification where incorrect (e.g., ZIP codes may be identified as numerical, but are actually categorical “91107” is not greater than “91101”)” Please see the claim interpretation section above regarding this claim limitation, nevertheless: Djorgovski, Column 25, lines 15 “a set of electronically traded funds”) associated with the metadata as the importance (Id) and storing the taxonomies onto the database (Djorgovski, Column 15, lines 6-9 “The multi-dimensional dataset 716 may be locally stored in a file and/or database.  In several embodiments, the multi-dimensional data set 716 is stored remotely (e.g. in a distributed database)”); 
	receiving (Djorgovski, Column 15, lines 3- “the 3D data visualization application 710 loads a multi-dimensional data set 716 into in-memory data structures 718 that are stored within low-latency memory of the 3D data visualization computing system”) the metadata as the importance ordering (Djorgovski, Column 25, lines  “the feature of interest that was utilized to generate the importance ordering of the other data dimensions can be mapped to the color visualization attribute”) and the taxonomies as the categorical data (Djorgovski, Column 6, lines 7-9 “generating mappings of categorical data dimensions having high importance to a second set of visualization attributes”) from the database (Djorgovski, Column 15, lines 6-9 “The multi-dimensional dataset 716 may be locally stored in a file and/or database.  In several embodiments, the multi-dimensional data set 716 is stored remotely (e.g. in a distributed database)”) via a communication network (Djorgovski, Column 14, lines 50 “a network interface 706”); 
	automatically generating a cube set including the set of N-dimensional hypercubes from the received metadata (Djorgovski, Column 15, lines 14-16 “additional data dimensions can be added to the multidimensional data as it is loaded into the at least one visualization table by the 3D data visualization application”), wherein acceptable values in each dimension of the cube set is expressed as selected and unselected terms as the names for the dimensions are selected terms, and any names not used for a dimension is unselected terms (Djorgovski, Column 25, liens “categorical (e.g. Region)”; Figure 2A, “Age”, “Income”; Figure 3A “House-Values”; “data-step”, and the term for the dimension on Z axis; Figure 3B “Unemployment…”, “data-step”; Figure 15A see the words on each axis; Figure 15B see the list of terms on the left side; Column 8, lines 56-60 “specific data dimensions”; see the 112a rejection above for claim interpretation) from at least one of the taxonomies as the categorical data dimensions (Djorgovski, Column 6, lines 7-9 “generating mappings of categorical data dimensions having high importance to a second set of visualization attributes”), and wherein each term relates to an attribute (Djorgovski, Column 25, lines “specific mappings of data dimensions to visualization attributes”) of trade data (Please see the claim interpretation section above regarding this claim limitation, nevertheless: Djorgovski, Column 25, lines 15 “a set of electronically traded funds”); 
	for each dimension of the cube set, automatically generating as the retrieval of the stored mappings of data dimensions (Djorgovski, Column 17 lines 63-65 “use a previously stored 3D data visualization to define mappings of data dimensions to attributes… the attributes of 3D objects can be automatically determined based upon mappings contained within a previously generated 3D data visualization”) a map as defined mappings of data dimensions to attributes (Id) from values in that dimension as the dimensions (Id) to a number range as the xyz coordinate defining attribute values ranges within the continuous visualization 3D object (Id; Column 17, lines 36-42 In a number of embodiments the list of attributes that can be defined includes (but are not limited to): X (floating point value), Y (floating point value), Z (floating point value)…”; Column 26, lines 12-19 “numerical data dimensions are mapped to a  continuous visualization attribute such as (but not limited to) color in a non-linear manner so that the greatest difference in the colors of the 3D objects that occurs with respect to the range of values that conveys the most information regarding the relationship between the data dimension and other data dimensions or a target feature” emphasis added); 
	receiving input for selecting three or fewer dimensions as the user selection of the attributes wherein the attributes define the dimensions displayed (Djorgovski, Column 15, lines 42-50 “the 3D rendering engine 714 can generate 3D data visualizations rapidly in response to the selection of data dimensions for visualization by the user, because the 3D objects are instantiated and the 3ED rending engine 714 simply needs to modify the attributes of the 3D objects within he 3D model 722 to generate the visualization.  In other embodiments, the 3D objects are instantiated in response to definition of the attributes of the 3D objects by the user”; Djorgovski, Column 25, lines “specific mappings of data dimensions to visualization attributes”; Please see the claim objection above for claim interpretation) from the cube set to be displayed as rendered (Id) onto a graphical user interface (GUI) (Djorgovski, Column 9, lines 61 “:a 3D user interface”) based on the number range as the attributes (Id; Column 17, lines 36-42 In a number of embodiments the list of attributes that can be defined includes (but are not limited to): X (floating point value), Y (floating point value), Z (floating point value)…”; Column 26, lines 12-19 “numerical data dimensions are mapped to a  continuous visualization attribute such as (but not limited to) color in a non-linear manner so that the greatest difference in the colors of the 3D objects…); and 
	automatically building a … user interface (UI) component onto the GUI (Djorgovski, Column 9, lines 61 “a 3D user interface”; Figure 15b depicts an example display) based on the received input for selecting three or fewer dimensions as the user selection of the attributes wherein the attributes define the dimensions displayed (Djorgovski, Column 15, lines 42-50 “the 3D rendering engine 714 can generate 3D data visualizations rapidly in response to the selection of data dimensions for visualization by the user, because the 3D objects are instantiated and the 3ED rending engine 714 simply needs to modify the attributes of the 3D objects within he 3D model 722 to generate the visualization.  In other embodiments, the 3D objects are instantiated in response to definition of the attributes of the 3D objects by the user”; Djorgovski, Column 25, lines “specific mappings of data dimensions to visualization attributes”; Please see the claim objection above for claim interpretation) from the cube set to be displayed as rendered (Id) onto a graphical user interface (GUI) (Djorgovski, Column 9, lines 61 “:a 3D user interface”) based on the number range as the attributes (Id; Column 17, lines 36-42 In a number of embodiments the list of attributes that can be defined includes (but are not limited to): X (floating point value), Y (floating point value), Z (floating point value)…”; Column 26, lines 12-19 “numerical data dimensions are mapped to a  continuous visualization attribute such as (but not limited to) color in a non-linear manner so that the greatest difference in the colors of the 3D objects…), wherein the selected and unselected terms as the values of the data dimensions selected by the user are selected terms, and the values of data dimensions not selected by the user are unselected terms (Djorgovski, Column 15, lines 42-50 “in response to the selection of data dimensions for visualization by the user” from at least one of the taxonomies as dimension category/classification (Djorgovski, Column 6, lines 7-9 “generating mappings of categorical data dimensions having high importance to a second set of visualization attributes”; Column 25, lines 1-7 “automatically detect whether data is numerical or categorical during ingest and enable users to modify data dimension classification where incorrect (e.g., ZIP codes may be identified as numerical, but are actually categorical “91107” is not greater than “91101”)”)  are represented by the received input for selecting three or fewer dimensions as the user selection of the attributes wherein the attributes define the dimensions displayed (Djorgovski, Column 15, lines 42-50 “the 3D rendering engine 714 can generate 3D data visualizations rapidly in response to the selection of data dimensions for visualization by the user, because the 3D objects are instantiated and the 3ED rending engine 714 simply needs to modify the attributes of the 3D objects within he 3D model 722 to generate the visualization.  In other embodiments, the 3D objects are instantiated in response to definition of the attributes of the 3D objects by the user”; Djorgovski, Column 25, lines “specific mappings of data dimensions to visualization attributes”; Please see the claim objection above for claim interpretation) from the cube set to be displayed as rendered (Id) onto a graphical user interface (GUI) (Djorgovski, Column 9, lines 61 “:a 3D user interface”) based on the number range as the attributes (Id; Column 17, lines 36-42 In a number of embodiments the list of attributes that can be defined includes (but are not limited to): X (floating point value), Y (floating point value), Z (floating point value)…”; Column 26, lines 12-19 “numerical data dimensions are mapped to a  continuous visualization attribute such as (but not limited to) color in a non-linear manner so that the greatest difference in the colors of the 3D objects…), and where the at least one of the taxonomies corresponds to at least one dimension of the cube set (Djorgovski, Column 6, lines 7-9 “generating mappings of categorical data dimensions having high importance to a second set of visualization attributes”).
	Djorgovski does not explicitly teach automatically building a tree-view user interface (UI) component.  Gudbjartsson teaches automatically building a tree-view user interface (UI) component (Gudbjartsson, ¶514 “the tree-view could be customized to show only the dimensions that are related to specific primary dimensions”).  It would have been obvious to one of ordinary skill in the art to which said subject matter pertains at the time that the invention was filed to have implemented the User Interface taught by Djorgovski to enable the user to display a tree-view as taught by Gudbjartsson as it yields the predictable results of providing a browser in which dimensions are made available for view (Gudbjartsson, ¶514).  Within the proposed combination the browser viewer displayed on the left of the example image in Djorgovski, Figure 15B, may be displayed using a tree-viewer such as the one taught by Gudbjartsson.

With regard to claims 2, 9, and 16 the proposed combination further teaches selecting a slice of a hidden dimension by as the dimensions marked as not currently visible (Djorgovski, Column 15, lines 13-24 “the multi-dimensional data is loaded into at least one visualization table… a visualization table includes a visibility dimension and the 3D data visualization application continuously modifies the visibility value of individual items within the multi-dimensional data set to contained within the visualization table to reflect whether a 3D object corresponding to the item is visible within a current 3D visualization of the multi-dimensional data contained within the visualization table”) utilizing the tree-view UI component (Gudbjartsson, ¶514 “the tree-view could be customized to show only the dimensions that are related to specific primary dimensions”); 
determining a first portion of the cube set that is solid all the way through the selected slice of the hidden dimension as the presence of a 4th dimension (Djorgovski, Column 17, lines 32-35 “In certain embodiments, visualizations of more than three data dimensions can be generated by using data dimension mappings to determine additional characteristics of the 3D objects including… Color Palette (floating pint value, string), Color Map (floating point value, string), Color Scale (floating point value, string), and transparency (floating point value)”; see Figure 4C showing the light grey box that fills the entirety of the x,y slice in the center of the image in Figure 4B); and
	rendering the first portion of the cube set of the selected slice of the hidden dimension as a first three-dimensional (3D) graphic in a first set of colors as displaying the 4th dimension using a specific color palette, color map, color scale, and transparency (Djorgovski, Column 17, lines 32-35 “In certain embodiments, visualizations of more than three data dimensions can be generated by using data dimension mappings to determine additional characteristics of the 3D objects including… Color Palette (floating pint value, string), Color Map (floating point value, string), Color Scale (floating point value, string), and transparency (floating point value)”).

With regard to claims 3, 10 and 17 the proposed combination further teaches determining a second portion of the cube set that is solid part of the way through the selected slice of the hidden dimension as the presence of a 5th dimension (Djorgovski, Column 17, lines 32-35 “In certain embodiments, visualizations of more than three data dimensions can be generated by using data dimension mappings to determine additional characteristics of the 3D objects including… Color Palette (floating pint value, string), Color Map (floating point value, string), Color Scale (floating point value, string), and transparency (floating point value)” see Figure 4C showing the dark grey circular section that fills the central part of the x,y slice representing the top of the image in Figure 4B) and 
	rendering the second portion of the cube set of the selected slice of the hidden dimension as a second three-dimensional (3D) graphic in a second set of colors as displaying the 5th dimension using a specific color palette, color map, color scale, and transparency (Djorgovski, Column 17, lines 32-35 “In certain embodiments, visualizations of more than three data dimensions can be generated by using data dimension mappings to determine additional characteristics of the 3D objects including… Color Palette (floating pint value, string), Color Map (floating point value, string), Color Scale (floating point value, string), and transparency (floating point value)”), different from the first set of colors as the color shading displayed in Figures 4C-4E).

With regard to claims 4, 11 and 18 the proposed combination further teaches selecting a slice of a visible dimension as the dimensions marked as not currently visible (Djorgovski, Column 15, lines 13-24 “the multi-dimensional data is loaded into at least one visualization table… a visualization table includes a visibility dimension and the 3D data visualization application continuously modifies the visibility value of individual items within the multi-dimensional data set to contained within the visualization table to reflect whether a 3D object corresponding to the item is visible within a current 3D visualization of the multi-dimensional data contained within the visualization table”) by utilizing the tree-view UI component (Gudbjartsson, ¶514 “the tree-view could be customized to show only the dimensions that are related to specific primary dimensions”); 
	determining a first portion of the cube set that is solid all the way through the selected slice of the visible dimension as the presence of a 4th dimension (Djorgovski, Column 17, lines 32-35 “In certain embodiments, visualizations of more than three data dimensions can be generated by using data dimension mappings to determine additional characteristics of the 3D objects including… Color Palette (floating pint value, string), Color Map (floating point value, string), Color Scale (floating point value, string), and transparency (floating point value)”; see Figure 4C showing the light grey box that fills the entirety of the x,y slice in the center of the image in Figure 4B); and 
	rendering the first portion of the cube set of the selected slice of the visible dimension as a first three-dimensional (3D) graphic in a first set of colors as displaying the 4th dimension using a specific color palette, color map, color scale, and transparency (Djorgovski, Column 17, lines 32-35 “In certain embodiments, visualizations of more than three data dimensions can be generated by using data dimension mappings to determine additional characteristics of the 3D objects including… Color Palette (floating pint value, string), Color Map (floating point value, string), Color Scale (floating point value, string), and transparency (floating point value)”).

With regard to claims 5, 12 and 19 the proposed combination further teaches determining a second portion of the cube set that is solid part of the way through the selected slice of the visible dimension as the presence of a 5th dimension (Djorgovski, Column 17, lines 32-35 “In certain embodiments, visualizations of more than three data dimensions can be generated by using data dimension mappings to determine additional characteristics of the 3D objects including… Color Palette (floating pint value, string), Color Map (floating point value, string), Color Scale (floating point value, string), and transparency (floating point value)” see Figure 4C showing the dark grey circular section that fills the central part of the x,y slice representing the top of the image in Figure 4B); and 
	rendering the second portion of the cube set of the selected slice of the visible dimension as a second three-dimensional (3D) graphic in a second set of colors as displaying the 5th dimension using a specific color palette, color map, color scale, and transparency (Djorgovski, Column 17, lines 32-35 “In certain embodiments, visualizations of more than three data dimensions can be generated by using data dimension mappings to determine additional characteristics of the 3D objects including… Color Palette (floating pint value, string), Color Map (floating point value, string), Color Scale (floating point value, string), and transparency (floating point value)”), different from the first set of colors as the color shading displayed in Figures 4C-4E) .

With regard to claims 6 and 13 the proposed combination further teaches wherein automatically generating the cube set comprises automatically creating a data-structure from the received metadata to represent the set of N-dimensional hypercubes (Djorgovski, Column 15, lines 14-16 “additional data dimensions can be added to the multidimensional data as it is loaded into the at least one visualization table by the 3D data visualization application”).

With regard to claim 8 Djorgovski teaches A system for implementing an N-dimensional hypercube visualization module (Djorgovski, Column 9, lines 7-10 “Data visualization systems that can visualize multidimensional data as 3D graphs (i.e. 2D data visualization systems) and methods of generating visualizations of multidimensional data spaces in accordance with a  number of embodiments of the invention can utilize 3D display technologies to address many of the challenges of effective interactive visualization of high-dimensional data”) for automatically displaying a shape as the 3D visualization (Id) of a portion of an N-dimensional hyperspace that a set of N- dimensional hypercube as the high-dimensional data (Id) covers , the system comprising:
a database (Djorgovski, Column 15, lines 6-9 “The multi-dimensional dataset 716 may be locally stored in a file and/or database.  In several embodiments, the multi-dimensional data set 716 is stored remotely (e.g. in a distributed database)”) that stores a plurality of trade data as the dataset (Id; Please see the claim interpretation section above regarding this claim limitation, nevertheless: Djorgovski, Column 25, lines 15 “a set of electronically traded funds”) each of the plurality of trade data associated with a corresponding application (Djorgovski, Column 15, lines 24-28 “As can be readily be appreciated, any of a variety of additional dimensions can be added to the multi-dimensional data by the 3D data visualization application as appropriate to the requirements of a given application”) and including metadata as the importance (Djorgovski, Column 6, lines 7-9 “generating mappings of categorical data dimensions having high importance to a second set of visualization attributes”) describing at least one of the plurality of trade data as the dataset (Djorgovski, Column 15, lines 6-9); 
wherein the metadata include application data information that comprises information about application data (Djorgovski, Column 15, lines 24-28 “As can be readily be appreciated, any of a variety of additional dimensions can be added to the multi-dimensional data by the 3D data visualization application as appropriate to the requirements of a given application”; Please see the claim interpretation section above regarding this claim limitation), application authority data that comprises information about data that indicates an application is authoritative as the importance of a dimension indicates its authority (Djorgovski, Column 6, lines 7-9 “generating mappings of categorical data dimensions having high importance to a second set of visualization attributes”; Please see the claim interpretation section above regarding this claim limitation), and application data flow information that comprises information about data that flows (Djorgovski, Column 14, lines 50 “a network interface 706”) between applications (Djorgovski, Column 15, lines 24-28 “As can be readily be appreciated, any of a variety of additional dimensions can be added to the multi-dimensional data by the 3D data visualization application as appropriate to the requirements of a given application”; Please see the claim interpretation section above regarding this claim limitation);
a processor (Djorgovski, Column 13, lines 25-30; Column 14, lines 37-41) coupled to the database via a communication network (Djorgovski, Column 14, lines 50 “a network interface 706”), wherein the processor is configured to:
	create taxonomies describing trade concepts (Djorgovski, Column 6, lines 7-9 “generating mappings of categorical data dimensions having high importance to a second set of visualization attributes”; Column 25, lines 1-7 “automatically detect whether data is numerical or categorical during ingest and enable users to modify data dimension classification where incorrect (e.g., ZIP codes may be identified as numerical, but are actually categorical “91107” is not greater than “91101”) Please see the claim interpretation section above regarding this claim limitation, nevertheless: Djorgovski, Column 25, lines 15 “a set of electronically traded funds””) associated with the metadata as the importance (Id) and storing the taxonomies onto the database (Djorgovski, Column 15, lines 6-9 “The multi-dimensional dataset 716 may be locally stored in a file and/or database.  In several embodiments, the multi-dimensional data set 716 is stored remotely (e.g. in a distributed database)”); 
	receive (Djorgovski, Column 15, lines 3- “the 3D data visualization application 710 loads a multi-dimensional data set 716 into in-memory data structures 718 that are stored within low-latency memory of the 3D data visualization computing system”) the metadata as the importance ordering (Djorgovski, Column 25, lines  “the feature of interest that was utilized to generate the importance ordering of the other data dimensions can be mapped to the color visualization attribute”) and the taxonomies as the categorical data (Djorgovski, Column 6, lines 7-9 “generating mappings of categorical data dimensions having high importance to a second set of visualization attributes”) from the database (Djorgovski, Column 15, lines 6-9 “The multi-dimensional dataset 716 may be locally stored in a file and/or database.  In several embodiments, the multi-dimensional data set 716 is stored remotely (e.g. in a distributed database)”) via a communication network (Djorgovski, Column 14, lines 50 “a network interface 706”); 
	automatically generate a cube set including the set of N-dimensional hypercubes from the received metadata (Djorgovski, Column 15, lines 14-16 “additional data dimensions can be added to the multidimensional data as it is loaded into the at least one visualization table by the 3D data visualization application”), wherein acceptable values in each dimension of the cube set is expressed as selected and unselected terms as the names for the dimensions are selected terms, and any names not used for a dimension is unselected terms (Djorgovski, Column 25, liens “categorical (e.g. Region)”; Figure 2A, “Age”, “Income”; Figure 3A “House-Values”; “data-step”, and the term for the dimension on Z axis; Figure 3B “Unemployment…”, “data-step”; Figure 15A see the words on each axis; Figure 15B see the list of terms on the left side; Column 8, lines 56-60 “specific data dimensions”; see the 112a rejection above for claim interpretation) from at least one of the taxonomies as the categorical data dimensions (Djorgovski, Column 6, lines 7-9 “generating mappings of categorical data dimensions having high importance to a second set of visualization attributes”), and wherein each term relates to an attribute (Djorgovski, Column 25, lines “specific mappings of data dimensions to visualization attributes”) of trade data (Please see the claim interpretation section above regarding this claim limitation, nevertheless: Djorgovski, Column 25, lines 15 “a set of electronically traded funds”); 
	for each dimension of the cube set, automatically generating as the retrieval of the stored mappings of data dimensions (Djorgovski, Column 17 lines 63-65 “use a previously stored 3D data visualization to define mappings of data dimensions to attributes… the attributes of 3D objects can be automatically determined based upon mappings contained within a previously generated 3D data visualization”) a map as defined mappings of data dimensions to attributes (Id) from values in that dimension as the dimensions (Id) to a number range  as the xyz coordinate defining attribute values within the 3D object (Id; Column 17, lines 36-42 In a number of embodiments the list of attributes that can be defined includes (but are not limited to): X (floating point value), Y (floating point value), Z (floating point value)…”; Column 26, lines 12-19 “numerical data dimensions are mapped to a  continuous visualization attribute such as (but not limited to) color in a non-linear manner so that the greatest difference in the colors of the 3D objects…); 
	receive input for selecting three or fewer dimensions as the user selection of the attributes wherein the attributes define the dimensions displayed (Djorgovski, Column 15, lines 42-50 “the 3D rendering engine 714 can generate 3D data visualizations rapidly in response to the selection of data dimensions for visualization by the user, because the 3D objects are instantiated and the 3ED rending engine 714 simply needs to modify the attributes of the 3D objects within he 3D model 722 to generate the visualization.  In other embodiments, the 3D objects are instantiated in response to definition of the attributes of the 3D objects by the user”; Djorgovski, Column 25, lines “specific mappings of data dimensions to visualization attributes”; Please see the claim objection above for claim interpretation) from the cube set to be displayed as rendered (Id) onto a graphical user interface (GUI) (Djorgovski, Column 9, lines 61 “:a 3D user interface”) based on the number range as the xyz coordinate defining attribute values ranges within the continuous visualization 3D object (Id; Column 17, lines 36-42 In a number of embodiments the list of attributes that can be defined includes (but are not limited to): X (floating point value), Y (floating point value), Z (floating point value)…”; Column 26, lines 12-19 “numerical data dimensions are mapped to a  continuous visualization attribute such as (but not limited to) color in a non-linear manner so that the greatest difference in the colors of the 3D objects that occurs with respect to the range of values that conveys the most information regarding the relationship between the data dimension and other data dimensions or a target feature” emphasis added); and
	automatically build … user interface (UI) component onto the GUI (Djorgovski, Column 9, lines 61 “a 3D user interface”; Figure 15b depicts an example display) based on the received input for selecting three or fewer dimensions as the user selection of the attributes wherein the attributes define the dimensions displayed (Djorgovski, Column 15, lines 42-50 “the 3D rendering engine 714 can generate 3D data visualizations rapidly in response to the selection of data dimensions for visualization by the user, because the 3D objects are instantiated and the 3ED rending engine 714 simply needs to modify the attributes of the 3D objects within he 3D model 722 to generate the visualization.  In other embodiments, the 3D objects are instantiated in response to definition of the attributes of the 3D objects by the user”; Djorgovski, Column 25, lines “specific mappings of data dimensions to visualization attributes”; Please see the claim objection above for claim interpretation) from the cube set to be displayed as rendered (Id) onto a graphical user interface (GUI) (Djorgovski, Column 9, lines 61 “:a 3D user interface”) based on the number range as the attributes (Id; Column 17, lines 36-42 In a number of embodiments the list of attributes that can be defined includes (but are not limited to): X (floating point value), Y (floating point value), Z (floating point value)…”; Column 26, lines 12-19 “numerical data dimensions are mapped to a  continuous visualization attribute such as (but not limited to) color in a non-linear manner so that the greatest difference in the colors of the 3D objects…), wherein the selected and unselected terms as the values of the data dimensions selected by the user are selected terms, and the values of data dimensions not selected by the user are unselected terms (Djorgovski, Column 15, lines 42-50 “in response to the selection of data dimensions for visualization by the user” from at least one of the taxonomies as dimension category/classification (Djorgovski, Column 6, lines 7-9 “generating mappings of categorical data dimensions having high importance to a second set of visualization attributes”; Column 25, lines 1-7 “automatically detect whether data is numerical or categorical during ingest and enable users to modify data dimension classification where incorrect (e.g., ZIP codes may be identified as numerical, but are actually categorical “91107” is not greater than “91101”)”)  are represented by the received input for selecting three or fewer dimensions as the user selection of the attributes wherein the attributes define the dimensions displayed (Djorgovski, Column 15, lines 42-50 “the 3D rendering engine 714 can generate 3D data visualizations rapidly in response to the selection of data dimensions for visualization by the user, because the 3D objects are instantiated and the 3ED rending engine 714 simply needs to modify the attributes of the 3D objects within he 3D model 722 to generate the visualization.  In other embodiments, the 3D objects are instantiated in response to definition of the attributes of the 3D objects by the user”; Djorgovski, Column 25, lines “specific mappings of data dimensions to visualization attributes”; Please see the claim objection above for claim interpretation) from the cube set to be displayed as rendered (Id) onto a graphical user interface (GUI) (Djorgovski, Column 9, lines 61 “:a 3D user interface”) based on the number range as the attributes (Id; Column 17, lines 36-42 In a number of embodiments the list of attributes that can be defined includes (but are not limited to): X (floating point value), Y (floating point value), Z (floating point value)…”; Column 26, lines 12-19 “numerical data dimensions are mapped to a  continuous visualization attribute such as (but not limited to) color in a non-linear manner so that the greatest difference in the colors of the 3D objects…), and where the at least one of the taxonomies corresponds to at least one dimension of the cube set (Djorgovski, Column 6, lines 7-9 “generating mappings of categorical data dimensions having high importance to a second set of visualization attributes”).
	Djorgovski does not explicitly teach automatically building a tree-view user interface (UI) component.  Gudbjartsson teaches automatically building a tree-view user interface (UI) component (Gudbjartsson, ¶514 “the tree-view could be customized to show only the dimensions that are related to specific primary dimensions”).  It would have been obvious to one of ordinary skill in the art to which said subject matter pertains at the time that the invention was filed to have implemented the User Interface taught by Djorgovski to enable the user to display a tree-view as taught by Gudbjartsson as it yields the predictable results of providing a browser in which dimensions are made available for view (Gudbjartsson, ¶514).  Within the proposed combination the browser viewer displayed on the left of the example image in Djorgovski, Figure 15B, may be displayed using a tree-viewer such as the one taught by Gudbjartsson.

With regard to claim 15 Djorgovski teaches A non-transitory computer readable medium configured to store instructions (Djorgovski, Column 14, lines 41 “machine readable instructions stored within the memory 704”) for implementing an N-dimensional hypercube visualization module (Djorgovski, Column 9, lines 7-10 “Data visualization systems that can visualize multidimensional data as 3D graphs (i.e. 2D data visualization systems) and methods of generating visualizations of multidimensional data spaces in accordance with a  number of embodiments of the invention can utilize 3D display technologies to address many of the challenges of effective interactive visualization of high-dimensional data”) for automatically displaying a shape as the 3D visualization (Id) of a portion of an N-dimensional hyperspace that a set of N- dimensional hypercube as the high-dimensional data (Id) covers, wherein, when executed the instructions cause a processors (Djorgovski, Column 13, lines 25-30; Column 14, lines 37-41) to perform the following: 
	accessing a database (Djorgovski, Column 15, lines 6-9 “The multi-dimensional dataset 716 may be locally stored in a file and/or database.  In several embodiments, the multi-dimensional data set 716 is stored remotely (e.g. in a distributed database)”) that stores a plurality of trade data as the dataset (Id; Please see the claim interpretation section above regarding this claim limitation, nevertheless: Djorgovski, Column 25, lines 15 “a set of electronically traded funds”) each of the plurality of trade data each associated with a corresponding application (Djorgovski, Column 15, lines 24-28 “As can be readily be appreciated, any of a variety of additional dimensions can be added to the multi-dimensional data by the 3D data visualization application as appropriate to the requirements of a given application”) and each including metadata as the importance (Djorgovski, Column 6, lines 7-9 “generating mappings of categorical data dimensions having high importance to a second set of visualization attributes”) describing  at least one of the plurality of trade data as the dataset (Djorgovski, Column 15, lines 6-9); 
wherein the metadata include application data information that comprises information about application data (Djorgovski, Column 15, lines 24-28 “As can be readily be appreciated, any of a variety of additional dimensions can be added to the multi-dimensional data by the 3D data visualization application as appropriate to the requirements of a given application”; Please see the claim interpretation section above regarding this claim limitation), application authority data that comprises information about data that indicates an application is authoritative as the importance of a dimension indicates its authority (Djorgovski, Column 6, lines 7-9 “generating mappings of categorical data dimensions having high importance to a second set of visualization attributes”; Please see the claim interpretation section above regarding this claim limitation), and application data flow information that comprises information about data that flows (Djorgovski, Column 14, lines 50 “a network interface 706”) between applications (Djorgovski, Column 15, lines 24-28 “As can be readily be appreciated, any of a variety of additional dimensions can be added to the multi-dimensional data by the 3D data visualization application as appropriate to the requirements of a given application”; Please see the claim interpretation section above regarding this claim limitation);
creating taxonomies describing data trade concepts as dimension category/classification (Djorgovski, Column 6, lines 7-9 “generating mappings of categorical data dimensions having high importance to a second set of visualization attributes”; Column 25, lines 1-7 “automatically detect whether data is numerical or categorical during ingest and enable users to modify data dimension classification where incorrect (e.g., ZIP codes may be identified as numerical, but are actually categorical “91107” is not greater than “91101”)” Please see the claim interpretation section above regarding this claim limitation, nevertheless: Djorgovski, Column 25, lines 15 “a set of electronically traded funds”) associated with the metadata as the importance (Id) and storing the taxonomies onto the database (Djorgovski, Column 15, lines 6-9 “The multi-dimensional dataset 716 may be locally stored in a file and/or database.  In several embodiments, the multi-dimensional data set 716 is stored remotely (e.g. in a distributed database)”); 
	receiving (Djorgovski, Column 15, lines 3- “the 3D data visualization application 710 loads a multi-dimensional data set 716 into in-memory data structures 718 that are stored within low-latency memory of the 3D data visualization computing system”) the metadata as the importance ordering (Djorgovski, Column 25, lines  “the feature of interest that was utilized to generate the importance ordering of the other data dimensions can be mapped to the color visualization attribute”) and the taxonomies as the categorical data (Djorgovski, Column 6, lines 7-9 “generating mappings of categorical data dimensions having high importance to a second set of visualization attributes”) from the database (Djorgovski, Column 15, lines 6-9 “The multi-dimensional dataset 716 may be locally stored in a file and/or database.  In several embodiments, the multi-dimensional data set 716 is stored remotely (e.g. in a distributed database)”) via a communication network (Djorgovski, Column 14, lines 50 “a network interface 706”); 
automatically generating a cube set including the set of N-dimensional hypercubes from the received metadata (Djorgovski, Column 15, lines 14-16 “additional data dimensions can be added to the multidimensional data as it is loaded into the at least one visualization table by the 3D data visualization application”), wherein acceptable values in each dimension of the cube set is expressed as selected and unselected terms as the names for the dimensions are selected terms, and any names not used for a dimension is unselected terms (Djorgovski, Column 25, liens “categorical (e.g. Region)”; Figure 2A, “Age”, “Income”; Figure 3A “House-Values”; “data-step”, and the term for the dimension on Z axis; Figure 3B “Unemployment…”, “data-step”; Figure 15A see the words on each axis; Figure 15B see the list of terms on the left side; Column 8, lines 56-60 “specific data dimensions”; see the 112a rejection above for claim interpretation) from at least one of the taxonomies as the categorical data dimensions (Djorgovski, Column 6, lines 7-9 “generating mappings of categorical data dimensions having high importance to a second set of visualization attributes”), and wherein each term relates to an attribute (Djorgovski, Column 25, lines “specific mappings of data dimensions to visualization attributes”) of trade data (Please see the claim interpretation section above regarding this claim limitation, nevertheless: Djorgovski, Column 25, lines 15 “a set of electronically traded funds”)	
for each dimension of the cube set, automatically generating as the retrieval of the stored mappings of data dimensions (Djorgovski, Column 17 lines 63-65 “use a previously stored 3D data visualization to define mappings of data dimensions to attributes… the attributes of 3D objects can be automatically determined based upon mappings contained within a previously generated 3D data visualization”) a map as defined mappings of data dimensions to attributes (Id) from values in that dimension as the dimensions (Id) to a number range as the xyz coordinate defining attribute values ranges within the continuous visualization 3D object (Id; Column 17, lines 36-42 In a number of embodiments the list of attributes that can be defined includes (but are not limited to): X (floating point value), Y (floating point value), Z (floating point value)…”; Column 26, lines 12-19 “numerical data dimensions are mapped to a  continuous visualization attribute such as (but not limited to) color in a non-linear manner so that the greatest difference in the colors of the 3D objects that occurs with respect to the range of values that conveys the most information regarding the relationship between the data dimension and other data dimensions or a target feature” emphasis added); 
	receiving input for selecting three or fewer dimensions as the user selection of the attributes wherein the attributes define the dimensions displayed (Djorgovski, Column 15, lines 42-50 “the 3D rendering engine 714 can generate 3D data visualizations rapidly in response to the selection of data dimensions for visualization by the user, because the 3D objects are instantiated and the 3ED rending engine 714 simply needs to modify the attributes of the 3D objects within he 3D model 722 to generate the visualization.  In other embodiments, the 3D objects are instantiated in response to definition of the attributes of the 3D objects by the user”; Djorgovski, Column 25, lines “specific mappings of data dimensions to visualization attributes”; Please see the claim objection above for claim interpretation) from the cube set to be displayed as rendered (Id) onto a graphical user interface (GUI) (Djorgovski, Column 9, lines 61 “:a 3D user interface”) based on the number range as the attributes (Id; Column 17, lines 36-42 In a number of embodiments the list of attributes that can be defined includes (but are not limited to): X (floating point value), Y (floating point value), Z (floating point value)…”; Column 26, lines 12-19 “numerical data dimensions are mapped to a  continuous visualization attribute such as (but not limited to) color in a non-linear manner so that the greatest difference in the colors of the 3D objects…); and 
	automatically building … user interface (UI) component onto the GUI (Djorgovski, Column 9, lines 61 “a 3D user interface”; Figure 15b depicts an example display) based on the received input for selecting three or fewer dimensions as the user selection of the attributes wherein the attributes define the dimensions displayed (Djorgovski, Column 15, lines 42-50 “the 3D rendering engine 714 can generate 3D data visualizations rapidly in response to the selection of data dimensions for visualization by the user, because the 3D objects are instantiated and the 3ED rending engine 714 simply needs to modify the attributes of the 3D objects within he 3D model 722 to generate the visualization.  In other embodiments, the 3D objects are instantiated in response to definition of the attributes of the 3D objects by the user”; Djorgovski, Column 25, lines “specific mappings of data dimensions to visualization attributes”; Please see the claim objection above for claim interpretation) from the cube set to be displayed as rendered (Id) onto a graphical user interface (GUI) (Djorgovski, Column 9, lines 61 “:a 3D user interface”) based on the number range as the attributes (Id; Column 17, lines 36-42 In a number of embodiments the list of attributes that can be defined includes (but are not limited to): X (floating point value), Y (floating point value), Z (floating point value)…”; Column 26, lines 12-19 “numerical data dimensions are mapped to a  continuous visualization attribute such as (but not limited to) color in a non-linear manner so that the greatest difference in the colors of the 3D objects…), wherein the selected and unselected terms as the values of the data dimensions selected by the user are selected terms, and the values of data dimensions not selected by the user are unselected terms (Djorgovski, Column 15, lines 42-50 “in response to the selection of data dimensions for visualization by the user” from at least one of the taxonomies as dimension category/classification (Djorgovski, Column 6, lines 7-9 “generating mappings of categorical data dimensions having high importance to a second set of visualization attributes”; Column 25, lines 1-7 “automatically detect whether data is numerical or categorical during ingest and enable users to modify data dimension classification where incorrect (e.g., ZIP codes may be identified as numerical, but are actually categorical “91107” is not greater than “91101”)”)  are represented by the received input for selecting three or fewer dimensions as the user selection of the attributes wherein the attributes define the dimensions displayed (Djorgovski, Column 15, lines 42-50 “the 3D rendering engine 714 can generate 3D data visualizations rapidly in response to the selection of data dimensions for visualization by the user, because the 3D objects are instantiated and the 3ED rending engine 714 simply needs to modify the attributes of the 3D objects within he 3D model 722 to generate the visualization.  In other embodiments, the 3D objects are instantiated in response to definition of the attributes of the 3D objects by the user”; Djorgovski, Column 25, lines “specific mappings of data dimensions to visualization attributes”; Please see the claim objection above for claim interpretation) from the cube set to be displayed as rendered (Id) onto a graphical user interface (GUI) (Djorgovski, Column 9, lines 61 “:a 3D user interface”) based on the number range as the attributes (Id; Column 17, lines 36-42 In a number of embodiments the list of attributes that can be defined includes (but are not limited to): X (floating point value), Y (floating point value), Z (floating point value)…”; Column 26, lines 12-19 “numerical data dimensions are mapped to a  continuous visualization attribute such as (but not limited to) color in a non-linear manner so that the greatest difference in the colors of the 3D objects…), and where the at least one of the taxonomies corresponds to at least one dimension of the cube set (Djorgovski, Column 6, lines 7-9 “generating mappings of categorical data dimensions having high importance to a second set of visualization attributes”).
	Djorgovski does not explicitly teach automatically building a tree-view user interface (UI) component.  Gudbjartsson teaches automatically building a tree-view user interface (UI) component (Gudbjartsson, ¶514 “the tree-view could be customized to show only the dimensions that are related to specific primary dimensions”).  It would have been obvious to one of ordinary skill in the art to which said subject matter pertains at the time that the invention was filed to have implemented the User Interface taught by Djorgovski to enable the user to display a tree-view as taught by Gudbjartsson as it yields the predictable results of providing a browser in which dimensions are made available for view (Gudbjartsson, ¶514).  Within the proposed combination the browser viewer displayed on the left of the example image in Djorgovski, Figure 15B, may be displayed using a tree-viewer such as the one taught by Gudbjartsson.

Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Djorgovski in view of Gudbjartsson and Kudva [The Difference between System of Record and Source of Truth].

	With regard to claims 21, 22, and 23 the proposed combination further teaches 
…the map as the retrieval of the stored mappings of data dimensions (Djorgovski, Column 17 lines 63-65 “use a previously stored 3D data visualization to define mappings of data dimensions to attributes… the attributes of 3D objects can be automatically determined based upon mappings contained within a previously generated 3D data visualization”) includes additional metadata corresponding to as the attributes (Id) at least one from among the following: …. Please see the claim interpretation section above regarding this claim limitation.
Djorgovski does not explicitly teach automatically checking whether a node in the map is acting as a system of record (SOR) or as an authoritative data source (ADS) for a same set of data, wherein: when the node creates data, that node is referred to as the SOR for that data, when the node does not receive the data; but sends the data that it creates to another node in the map for further processing, then recording that the node is acting as the SOR for that data; when the node receives data and sends the data to another node of the map for further processing, then recording that the node is acting as the ADS for that data; and the map includes additional metadata corresponding to at least one from among the following: calculated SOR, calculated ADS, declared SOR, declared ADS, calculated SOR minus declared SOR, calculated ADS minus declared, declared SOR minus calculated SOR, declared ADS minus calculated ADS, and overlap of ADS and SOR.
Kudva teaches automatically checking whether a node in the map is acting  (Kudva, Page 2 “From where should we source the data?”) as a system of record (SOR) (Kudva, Page 5, “Definitions: System of Record (SOR)”) or as an authoritative data source (ADS) (Kudva, Page 5, “Source of Truth (SOT)”) for a same set of data as the data object (Kudva, Page 5), wherein: 
when the node creates data, that node is referred to as the SOR for that data (Kudva, Page 5, “Definitions: System of Record (SOR)”); 
when the node does not receive the data, but sends the data that it creates to another node in the map for further processing, then recording that the node is acting as the SOR for that data (Kudva, Page 5 “Definitions: System of Record (SOR): A system of record is the authoritative data source for a given data element or piece of information.  Stating it a bit differently, it is the data repository where the data object, as a whole or specific attributes of the data object, are maintained.  This maintenance includes data creation, updating, modifying and deleting.  The SOR is the data source that is used for audit or regulatory reporting purposes.”; See the Figure on Page 8, where the System of Record is the initial point for the data flow); 
when the node receives data and sends the data to another node of the map for further processing, then recording that the node is acting as the ADS for that data (Kudva, Page 5, Source of Truth (SOT): The source of truth is a trusted data source that give a complete picture of the data object as a whole”;  Page 8 “The pest option in this case would be to create a SOT by compiling item attributes from the different item SORs”; See the Figure, where the data flows from the SOR through the SOT, to the final destination); and 
the map includes additional metadata corresponding to at least one from among the following: calculated SOR (Kudva, Page 5, “Definitions: System of Record (SOR)”), calculated ADS (Kudva, Page 5, “Source of Truth (SOT)”), declared SOR, declared ADS, calculated SOR minus declared SOR, calculated ADS minus declared, declared SOR minus calculated SOR, declared ADS minus calculated ADS, and overlap of ADS and SOR.
It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the proposed combination to operate using the metadata taught by Kudva as it is known metadata within the art that one of ordinary skill in the art would deem useful to monitor.  This combination qualifies as a simple substitution of the data element depicted by Djorgovski with the data elements taught by Kudva, and would yield the predictable results of providing a means of monitoring and viewing these data elements within a 2D visualization.

Response to Arguments
Applicant's arguments filed September 29, 2022 have been fully considered but they are not persuasive.  All the arguments regarding the newly added limitations are addressed in the above rejections.

With regard to the 112b rejection of claims 21-23 regarding the claimed “ADS” (Page 18 of remarks) applicant argues that the claim limitations of the “ADS” appear to be ensuring “the veracity of data sources” when that ADS “receives data and sends the data to another node … for further processing”.
In response applicant's arguments fail to comply with 37 CFR 1.111(b).  Applicant stated that the claim limitations appear to ensure the veracity of data sources without providing any reasoning or rational to support that statement.  One of ordinary skill in the art would not identify forwarding received data to another node as “a system process that ensures the veracity of data sources when a database is created”.  First, there is no recitation or acknowledgement of the claim limitation with regard to the database creation.  Second, there is no recitation of any function that one of ordinary skill would identify as ensuring the veracity of any data source.  On the contrary, one of ordinary skill in the art would recognize that when an intermediary system intercedes and forwards data that they have received, this can complicate and hide the true source of the data.  One of ordinary skill in the art would recognize that once the data is forwarded to a second node, that second node may reasonably identify the forwarding node as the ‘original data source’ even though it is not.  Third, the claim limitation is attempting to record a node as acting as an ADS, where one of ordinary skill in the art would not recognize a node as being an ADS within the accepted use of the term.  One of ordinary skill in the art would may identify a process as an ADS, not a node itself.  It is suggested that the claims be amended to more clearly recite the function of the claimed device, or be amended to use more descriptive language.

With regard to the claim interoperations detailed by the office applicant argues that every limitation of the claim must be considered (Page 19 of remarks).  
It is acknowledged that the previous citation to MPEP 2106.01 is out of date, the current citation for “Functional and Nonfunctional descriptive material” is MPEP 2111.05.
In response to applicants argument it should be noted the requirement to consider every claim limitation does not dictate the scope of the limitation or that every limitation be afforded patentable weight after said consideration.  The identified claim limitations have been fully considered, thereby satisfying the requirements applicant references to in MPEP 2103(I)(C).  During said consideration, it was identified that the claim limitations appeared to merely describe the specific data or type of data upon which the device operated.  During said consideration it was identified that the claim limitations did not appear to invoke a functional limitation on the claimed device.  The identified claim limitations were therefore determined to be non-functional descriptive material.  The purpose of the claim interpretation section is to clarify, on the record, the scope of the term that the examiner used for examination purposes after the consideration for the limitation has been made.  Should applicant disagree with the examiners interpretation of the terms, it is suggested that the applicant articulate the functional impact that the limitations have on the claimed device, or amend the claim language to better detail the functionality of the claimed device.  The identified claim limitations have been fully considered and were determined to be non-functional descriptive material as per the reasons put forth in the claim interpretation section above.

With regard to claims 21-23 applicant argues that neither Djorgovski nor Kudva teach “a node in the map” or that “the map includes additional metadata”.  With regard to Djorgovski applicant specifically argues that the map taught by Djorgovski is a mapping of data dimensions to attributes, and therefor does not include nodes.  With regard to Kudva, applicant cites the office provided mapping and states that therefore Kudva does not teach the claim limitation.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  It is acknowledged that the mapping taught by Djorgovski is a mapping of dimensions to attributes.  Djorgovski is not relied upon to teach the node that acts as the system of record.  Kudva teaches an inventory of applications were the source of any particular data in the system may be determined as one of the applications in the inventory.  Within the proposed combination, the claimed device depicted by the combination of Djorgovski and Gudbjartsson is modified such that the attributes constitute the metadata for the nodes within the inventory of applications taught by Kudva.  The combination is simply substituting the data values taught by Djorgovski with the metadata taught by Kudva, which includes the data source metadata.  Kudva teaches the techniques to be able to determine the specific type of metadata being claimed, specifically the ability to determine whether a node in a system is a a system of record or a source of truth.  After this data is calculated as taught by Kudva, it is merely metadata that is stored within the system.  Metadata upon which the device taught by Djorgovski may be able to build the mapping and visualization display for.  Applicants arguments do not address the proposed combination on record, and instead attacks the references individually.  Applicant’s arguments against Kudva fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA WILLIS whose telephone number is (571)270-7691. The examiner can normally be reached Monday-Friday 8am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA L WILLIS/           Primary Examiner, Art Unit 2156